Appeal by the defendant from a judgment of the Supreme Court, Queens County (Giaccio, J.), rendered December 20, 1984, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that it was error for the trial court to admit testimony that, upon his arrest, he was found to have *575$165 in United States currency in his possession, none of it being "pre-recorded buy money”. However, as the defendant did not specifically object to this testimony, the issue was not preserved for appellate review (see, People v Liccione, 50 NY2d 850).
In view of the defendant’s 34 prior arrests and 9 prior convictions, we find his sentence was not excessive. We have reviewed the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Rubin, J. P., Lawrence, Kooper and Spatt, JJ., concur.